Citation Nr: 0517580	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-07 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran served on active duty from July 1954 to July 
1955.

In July 2000, the RO received the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  In a September 2001 rating decision, the RO 
denied the claim. The veteran disagreed with the September 
2001 rating decision and initiated this appeal. The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in March 2003.

This matter was previously before the Board in August 2004, 
at that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
order to clarify the veteran's representation and to provide 
the veteran with a hearing as requested in her appeal.  In 
April 2005, the veteran, accompanied by her accredited 
representative, presented sworn testimony in a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of that transcript has been associated with 
the veteran's VA claims folder.  




FINDINGS OF FACT

1.  The veteran has been diagnosed with a psychiatric 
disability, dysthymia.  

2.  The competent and probative evidence of record indicates 
that the veteran's dysthymia is related to trauma in service. 


CONCLUSION OF LAW

Dysthymia was incurred during or due to the veteran's 
military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  Essentially, 
she contends that a sexual assault during service is related 
to her current psychiatric disability.  

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations and factual 
background will then be briefly set forth.  Finally, the 
Board will analyze the veteran's claim and render a decision.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the July 
2003 SOC and the September 2001 rating decision of the 
pertinent law and regulations, of the need to submit 
additional evidence on her claim, and of the particular 
deficiencies in the evidence with respect to her claim.  

More significantly, a letter was sent to the veteran in March 
2001 which was specifically intended to address the 
requirements of the VCAA.  The March 2001 letter from the RO 
explained in detail the evidence needed to substantiate her 
claim, specifically that she must submit evidence indicating 
a current disability, an in-service disease or injury and 
evidence of relationship between in service events and the 
current disability.  Moreover, the letter also advised the 
veteran of the evidence already of record at the time.  Thus, 
this letter, along with the July 2003 SOC, not only notified 
the veteran of the evidence already of record, but also 
notified her specifically of the additional evidence that was 
needed in her case and what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2001 letter, the veteran was informed that VA "will...get 
...medical records, employment records or records from other 
Federal agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its March 2001 letter that she 
was responsible to provide a release for any and all private 
medical records, information about dates and locations of any 
VA treatment, and names and complete addresses for any other 
sources of evidence.  

The March 2001 letter from the RO to the veteran specifically 
notified her that VA was responsible for obtaining relevant 
records from any federal agency.  The veteran was informed 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency.  The veteran was 
informed of the actions she was to take to ensure that the 
record was complete, to include filling out a release for 
private medical records and providing information to the RO 
so that all-relevant evidence could be obtained.  [See the 
March 2001 letter, pages 1, 3.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2001 letter advised the 
veteran to "tell us about any additional information or 
evidence that you want us to try to get for you."  The 
letter further provided the veteran with instructions on 
submitting additional evidence.  This complies with the 
requirements of 38 C.F.R. § 3.159(b) in that the veteran was 
informed the she could submit or identify evidence other than 
what was specifically requested by VA.  

The Board finds that these documents properly notified the 
veteran and her representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the March 2001 letter expressly notified 
the veteran and her representative that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The Board 
additionally notes that the fact that the veteran's claim was 
adjudicated by the RO in September 2001, prior to the 
expiration of the one-year period following the March 2001 
VCAA notice, does not render the RO's notice invalid or 
inadequate.  The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit the VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.  In this case, the notice sent to the 
veteran expressly notified her that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Additionally, the 
Board notes that throughout the course of this appeal, the 
veteran has submitted numerous statements in support of her 
claim as well as identifying private medical records which 
have been added to her VA claims folder.  

One final comment regarding notice is in order.  The Board 
has considered the requirements of Pelegrini v. Principi, 
17 Vet. App 412 (2004).  As indicated above, the veteran 
received VCAA notice prior to the initial adjudication of her 
claim by the RO therefore the concerns expressed in Pelegrini 
have been addressed.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate her 
claim and which evidence the VA would obtain for her and 
which evidence she was expected to provide.  



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all available relevant evidence 
necessary for a resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, service personnel records 
and VA treatment records.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and her 
representative have been provided with ample opportunity to 
submit evidence and argument in support of her claim.  The 
veteran presented sworn testimony before the undersigned at a 
videoconference hearing in May 2005.  See 38 C.F.R. § 3.103 
(2004).  

Finally, the Board notes that the veteran and her 
representative have submitted additional VA treatment records 
directly to the Board without a waiver of AOJ consideration.  
See 38 C.F.R. § 20.1304 (2004).  In any event, because the 
benefit sought on appeal is being granted in this decision, 
the veteran is not prejudiced by the Board proceeding to the 
merits of the claim.  Referring the matter for AOJ 
consideration would therefore result in undue delay of the 
resolution of this claim to no one's benefit.  See 38 C.F.R. 
§ 20.1102 (2004) [harmless error].

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(d)(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Factual background

The veteran's service medical records have been obtained and 
associated with her VA claims folder.  There is no indication 
in the service medical records that the veteran received 
treatment for a psychiatric disorder or sexual assault during 
service.  The records do confirm that in June 1955 the 
veteran was determined to be pregnant.  The veteran's July 
1955 separation examination indicates that the veteran was 
three months pregnant at the time of separation.  

The veteran's service personnel records have also been 
obtained.  A July 1955 record indicates that the veteran was 
discharged from service due to pregnancy.  

There are no pertinent records for nearly 45 years after 
service.  In a May 2000 VA gynecology treatment record the 
veteran reported that she had been raped in April 1955 and 
had a child as a result of the assault.  Diagnoses included 
status post sexual trauma.  

In a November 2000 statement in support of her claim, the 
veteran indicated that she was assaulted by a superior 
officer, W.H., who she further described as working "in the 
legal office on base."  The statement further indicated that 
the veteran reported the incident during service and asserted 
that W.H. would "neither admit nor deny that it happened."  

In a March 2001 evaluation with a VA psychologist, the 
veteran described the in-service sexual assault and 
subsequent pregnancy.  Dysthymia was diagnosed.  

A March 2005 report from the VA psychologist indicates that 
the veteran is diagnosed with dysthymia.  The report included 
the psychologist's statement that "the depression is 
secondary to the sexual assault" in service.  

In May 2005, the veteran presented sworn testimony at a 
personal hearing which was chaired by the undersigned.  The 
veteran testified that she was sexually assaulted by a 
superior officer in April 1955 during service.  She further 
testified that at the time she had reported the incident to 
her commanding officer and had confided in several close 
friends.  She again asserted that when questioned, the 
officer refused to admit or deny the incident and that he was 
subsequently transferred.  She further testified that she was 
discharged from the Navy as a result of her pregnancy which 
she asserted resulted from the April 1955 sexual assault.  

Analysis

The veteran is seeking entitlement to a psychiatric disorder.  
Essentially she contends that she developed a psychiatric 
disability as a result of a sexual assault during service.  

In the interest of clarity, the Board will apply the Hickson 
analysis to this issue.  As discussed above, in general, in 
order for service connection to be granted three elements 
must be satisfied: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus. See 
Hickson, 12 Vet. App. at 253.  

Concerning element (1), current disability, the only 
psychiatric diagnosis of record is dysthymia.  The diagnosis 
of dysthymia is noted in the VA treatment records, for 
example on psychology treatment records dated March 2001 and 
March 2005.  Accordingly, element (1) has been met to that 
extent.

The Board is aware that the veteran has at times claimed to 
have PTSD.  However, PTSD has not been clinically diagnosed.  
In the absence of a diagnosis of PTSD, service connection may 
not be granted therefor.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) [service connection presupposes a 
current diagnosis of the claimed disability].

To the extent that the veteran believes that she has PTSD, it 
is now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis, date of onset or cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions]. 
  
Moving to element (2), in-service incurrence of disease or 
injury, the Board will discuss disease and injury in turn.  
With respect to in-service incurrence of disease, the 
veteran's service medical records are pertinently negative 
for any indication of treatment for or complaint related to a 
psychiatric disability.  No psychiatric disabilities were 
noted on the veteran's July 1955 separation examination.  
Element (2) therefore has not been met by evidence of in-
service incurrence of disease.  

Concerning in-service injury, statements of the veteran to 
health care providers and VA adjudicators, including her May 
2005 sworn testimony, reflect her report of an April 1955 
sexual assault by a superior officer which subsequently 
resulted in her pregnancy and discharge from service.  

The veteran's service personnel records confirm that the 
veteran was discharged from service in July 1955 due to 
pregnancy.  Moreover, her service medical records indicated 
that at the time of her separation from service the veteran 
was three months pregnant, that is to say, she became 
pregnant in April 1955.  

Although the veteran's service records do confirm that the 
veteran became pregnant during service and was subsequently 
discharged for that reason, they do not provide any 
information concerning the cause of that pregnancy.  The 
veteran contends that it due to rape.  She has provided a 
description of the date, location of the assault as well as 
the first and last name and job description of the man she 
asserts assaulted her.  At this juncture, over a half  
century later, it is impossible to verify her story.   

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, there is no 
evidence, aside from the veteran's own report, concerning the 
alleged incident. The veteran's service medical records are 
devoid of any complaints or findings that pertain to the 
purported incident.

However, there is nothing in the record which tends to 
contradict the veteran's statement.  The Board can readily 
believe that any improper conduct by a male superior toward a 
female who was junior in rank may indeed have been "swept 
under the rug" in 1955.  Given the consistency of the 
veteran's description of events, and resolving all doubt in 
the veteran's favor, the Board finds that it has no reason to 
doubt the veteran's credibility in this matter and therefore 
has accorded much weight to her sworn testimony.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  For 
that reason, the Board finds that element (2), in-service 
incurrence of injury, has been met.  

Turning to the element (3), medical nexus, there is of record 
only one competent and probative medical opinion, the March 
2005 opinion of the VA psychologist.  
In his March 2005 opinion, Dr. R.M. concluded that the 
veteran suffered from depression and that this depression was 
related to the consequences of the sexual assault suffered by 
the veteran during service.  There is no medical evidence to 
the contrary.  Element (3) has also been met.  

Accordingly, for the reasons set out above, the Board has 
determined that all three criteria of service connection of a 
psychiatric disability have been met.  Therefore the benefit 
sought on appeal has been granted.  


ORDER

Entitlement to service connection for dysthymia is granted.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


